Citation Nr: 0334611	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C virus.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3.  Entitlement to service connection for dermatitis of the 
forearms and hands.  

4. Entitlement to service connection for lipomas of the 
forehead and scalp.  

5.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

Subsequent to certification of the appeal to the Board, the 
Board undertook additional development.  Some provisions of 
the Board's development authority have been invalidated.  See 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1).  The Court made a conclusion similar to the 
one reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period in 
§ 3.159(b)(1), to respond to a VCAA duty to notify, is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the one-year period provided for 
a response.  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A 
(2002), and any other applicable legal 
precedent.  

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
existence and etiology of any dermatitis 
of the forearms and hands, and lipomas of 
the forehead and scalp, including whether 
it is as least as likely as not that 
dermatitis of the forearms and hands, and 
lipomas of the forehead and scalp are 
related to the veteran's active service.  
If the veteran's dermatitis of the 
forearms and hands, and lipomas of the 
forehead and scalp cannot be medically 
linked or attributed to the veteran's 
military service on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  The examiner is 
also requested to express an opinion as 
to whether the veteran's disabilities are 
severe enough to permanently preclude all 
gainful employment.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




